     Case 4:19-cr-02162-JGZ-EJM Document 20 Filed 08/07/19 Page 1 of 1



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                       No. 19-04589MJ-002-TUC-EJM
10                Plaintiff,                         ORDER
11   v.
12   Abdi Yemani Hussein,
13                Defendant.
14
15
16         The Court having reviewed the government’s Motion to Compel Production of
17
     Biometrics [Doc. 19],
18
19         IT IS ORDERED that the government shall file a Memorandum of Points and

20   Authorities in support of its Motion, and the defendant shall have fourteen (14) days from
21
     the date of the filing of the government’s Memorandum of Points and Authorities within
22
     which to file a responsive memorandum.
23
24         Dated this 7th day of August, 2019.
25
26
27
28
